Eamar, J.
1. The grounds of a motion for a new trial must he approved by the judge; and if the certificate appended thereto states facts in conflict with the statements in the motion, or leaves it uncertain as to whether the facts therein alleged actually occurred, the assignment of error can not be considered by this court. Fletcher v. Collins, 111 Ga. 253 (1).
2. Where a defendant moved for a new trial on the ground that he was not present at a time when the judge recharged the jury, such ground can not be considered, when from the certificate of the judge it does not certainly appear that the prisoner was not present.
3. The verdict is sustained by the evidence, there was no error in the charge or refusals to charge, and the court did not err in refusing a new trial.

Judgment affirmed.


By five Justices.